Case 18-06985   Doc 45-2   Filed 05/07/19 Entered 05/07/19 09:15:56   Desc Exhibit
                                  A Page 1 of 4
Case 18-06985   Doc 45-2   Filed 05/07/19 Entered 05/07/19 09:15:56   Desc Exhibit
                                  A Page 2 of 4
Case 18-06985   Doc 45-2   Filed 05/07/19 Entered 05/07/19 09:15:56   Desc Exhibit
                                  A Page 3 of 4
Case 18-06985   Doc 45-2   Filed 05/07/19 Entered 05/07/19 09:15:56   Desc Exhibit
                                  A Page 4 of 4
